Citation Nr: 0126907	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with a guerrilla 
force in the Republic of the Philippines from April to 
September 1945, with the Regular Philippine Army from 
September 1945 to May 1946, and as a Philippine Scout from 
August 1946 to April 1949.  The appellant is his surviving 
spouse.  

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Republic of Philippines.  In this decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death and accrued benefits.  The appellant has 
appealed these determinations to the Board.

A hearing was held in June 2001 before a traveling member of 
the Board of Veterans' Appeals (Board) sitting at the RO.  
This hearing was conducted by the undersigned who will make 
the final determination in this matter.  38 U.S.C.A. 
§ 7102(a) (West Supp. 2001).


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issues on appeal has been obtained.

2.  An autopsy and final summary of January 1976 found the 
causes of the veteran's death to be fibrocaseous 
tuberculosis, bronchopneumonia, hydronephrosis, 
nephrolithiasis, right ventricular hypertrophy and 
dilatation.

3.  The preponderance of the evidence indicates that the 
causes of the veteran's death were not incurred in or 
chronically aggravated by his military service or during any 
applicable presumptive period following service.

4.  The veteran died on January [redacted], 1976; service connection 
was not established for any disability during his lifetime.

5.  The appellant filed a claim for accrued benefits on June 
26, 1998.


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by the veteran's military service or any 
presumptive period.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.312, 3.374 (2001).

2.  The appellant failed to file a timely claim for 
entitlement to accrued benefits.  38 U.S.C.A. § 5121 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A physical examination was given to the veteran in September 
1945 by the Army of the Philippines.  On examination, his 
lungs, cardiovascular system, and abdomen/viscera were 
reported to be normal.  A United States military 
"separation" examination was afforded the veteran in May 
1946.  His medical history included experiencing hemoptysis 
in October 1945.  An examination found no significant 
abnormalities with his lungs.  However, his chest X-ray noted 
"4584 TB" and then the initials "SSS" or "LLL."  An 
additional abbreviation is noted regarding this X-ray, but 
these letters are illegible.  His cardiovascular system, 
genito-urinary system, and abdomen/viscera were all found to 
be normal.  The veteran was given a comprehensive physical 
examination at the time of his enlistment in August 1946.  On 
examination, the veteran's lungs, cardiovascular system, and 
abdomen/viscera were normal.  His chest X-ray was reported to 
be negative.  A separation examination was afforded the 
veteran in April 1949.  The veteran denied any family history 
of tuberculosis.  An examination of his lungs, heart, 
vascular system, chest, and chest X-ray found no significant 
abnormalities.  His genito-urinary system also had no 
significant abnormalities, except for an asymptomatic left 
varicocele.

A letter from a private physician dated in late August 1949 
notes that the veteran had been seen for blood expectoration 
earlier in the month.  Chest X-rays were taken and noted as 
follows:  Right - dense and prominent hilus and subhilar 
density merging with the cardiac shadow.  Left - perihilar 
calcified spots with density merging with the cardiac shadow 
with suspicious honeycomb areas.  The diagnosis given was 
moderately advanced pulmonary tuberculosis on the left side 
with cavity active.  

By rating decision of April 1950, the RO denied the veteran's 
claim for entitlement to service connection for pulmonary 
tuberculosis.  It was determined that the medical evidence 
did not demonstrate any active pulmonary tuberculosis during 
his military service or within any presumptive period. 

Two lay statements were received in August 1950.  The first 
statement was prepared by the veteran's superior in the 
guerillas.  He claimed that in November 1944 he had witnessed 
the veteran spit up blood.  The second statement was from a 
physician who had treated the veteran in November 1944 for 
"hemophthysis."  This physician claimed that he had 
diagnosed tuberculosis at the "minimal stage," but 
acknowledged that his unit lacked the equipment to take a 
chest X-ray that would confirm this diagnosis.  

A VA pulmonary examination was afforded the veteran in August 
1950.  Chest X-ray and laboratory testing of sputum was also 
conducted.  The diagnoses were non-specific pneumonitis, and, 
pulmonary tuberculosis, not found on examination.  The 
veteran's chest X-rays taken by his private physician were 
sent to VA for interpretation.  A VA radiologist reviewed 
chest X-rays taken in August 1949 and September 1950.  In 
August 1949, a parenchymal lesion was seen in the left mid-
pulmonary field with few radiolucent areas.  In September 
1950, there were similar findings to those of August 1949, 
except for a greater demarcation of the radiolucent shadows 
appearing as cyst-like spaces.  The conclusion was non-
specific pneumonitis and questionable bronchiectasis.

In a letter dated in December 1950, the RO informed the 
veteran that it had considered his claim for service 
connection for a pulmonary disability under recently passed 
legislation, but still found it not to be service-connected.  
The veteran requested clarification in February 1951 on 
whether examinations in his service medical records had been 
considered in the RO's decision.  The RO replied later that 
month that it had in fact considered all of the available 
service medical records.

Starting in December 1955, the veteran submitted a series of 
letters requesting that his claim for service connection for 
pulmonary disability be reconsidered.  In addition, he 
submitted medical evidence describing his current medical 
condition.  The RO responded with letters informing the 
veteran that in order to reopen his claim he would have to 
submit new and material evidence regarding the incurrance of 
these disorders during his recognized military service.  

In January 1961, additional service medical records were 
received by the RO.  These records failed to indicate any 
treatment for a pulmonary disorder.  By letter of September 
1964, the veteran again contended that he was entitled to 
service connection for a pulmonary disability.  The RO issued 
a letter to the veteran in October 1964 indicating that it 
had reviewed the relevant service medical records and that 
his claim for service connection remained denied.  The RO 
determined that the medical evidence had failed to indicate 
active pulmonary tuberculosis during military service or 
within the presumptive period following service.  

The veteran submitted letters beginning in March 1966 that 
contended that he was entitled to service connection for 
tuberculosis.  These letters cited evidence previously 
reviewed by the RO.  The RO responded to these letters 
indicating that the veteran had failed to file a timely 
appeal to its prior decisions and these were now final.  The 
last such notice to the veteran was sent in November 1970. 

In February 1976, the appellant submitted the veteran's 
certificate of death.  The certificate indicates that the 
veteran died on January [redacted], 1976.  An autopsy was performed 
and the causes of death were found to be fibrocaseous 
tuberculosis, bronchopneumonia, hydronephrosis, 
nephrolithiasis, right ventricular hypertrophy and 
dilatation.

A VA Form 21-530 (Application for Burial Benefits) was 
received by the RO on February 13, 1976.  There was no 
discussion of entitlement to service connection for the cause 
of the veteran's death or accrued benefits.  In a VA Form 21-
4138 (Statement in Support of Claim) the surviving child 
requested that the RO inform the appellant whether it had 
approved the reimbursement of the veteran's burial expenses.  
In September 1977, the appellant filed a VA Form 21-4138 and 
another VA Form 21-530.  She indicated that she wished to 
apply for burial benefits and noted the amount that she felt 
VA should reimburse her.  In a letter of October 1977, the 
appellant discussed the type and amount of burial expenses 
that she felt should be reimbursed by VA.  A third VA Form 
21-530 was received from the Board of Trustees of the 
Veterans of World War II.  This form indicated the amount 
this Board of Trustees had paid regarding the expenses of the 
veteran's burial.  

The appellant filed a claim for entitlement to service 
connection for the cause of the veteran's death and for 
accrued benefits on June [redacted], 1998.  It was alleged by the 
appellant that the disease that had caused her spouse's death 
had been incurred or was permanently aggravated by his 
military service.

In October 1998, the RO received medical certificates from 
the veteran's private physician that noted treatment from the 
late 1960's to the mid-1970's.  Treatment was noted for the 
following: bronchiectasis, intestinal parasites, and 
questionable pulmonary tuberculosis in August 1964; 
bronchiectasis, endobronchitis, and intestinal amoebiasis in 
January 1967; bronchiectasis in July 1968; bronchiectasis, 
pneumonitis, nephro-ureterolithiasis, and coliectasis in 
February 1970; bronchiectasis and pneumonitis in July 1974; 
bronchiectasis in August 1974; bronchial asthma, pneumonia, 
and bronchiectasis in September 1974; bronchiectasis in 
October 1974; and finally, bronchiectasis in November 1975.

The RO requested that original chest X-rays taken in January 
and February 1949 be reevaluated by a VA radiologist.  The 
radiologist's impression was minimal infiltrates of the left 
pericardiac area.  

The veteran's private hospitalization records were apparently 
received by the RO in October 1998.  These records first 
record the veteran's hospitalization for pulmonary complaints 
to include bloody sputum in August 1964.  On the admission 
examination, the veteran claimed that his current pulmonary 
condition started in 1949 when he began to cough bloody 
sputum.  He indicated that he had been given anti-
tuberculosis treatment, but this treatment had failed to 
alleviate his current symptoms.  The veteran noted that his 
mother had died of pulmonary tuberculosis and his son 
suffered with the disease.  The veteran's sputum was tested 
on five different occasions and all were negative for 
tubercle bacilli.  The final diagnoses were bronchiectasis, 
questionable pulmonary tuberculosis, and intestinal 
parasitism.  A hospital admission examination in July 1968 
noted the veteran's claim that both of his parents had died 
as a result of pulmonary tuberculosis.  An admission 
examination in February 1970 indicated that the veteran's 
spouse had a known case of tuberculosis.  In an admission 
examination of January 1974, it was reported that the 
veteran's mother, spouse, and child suffered with pulmonary 
tuberculosis.  

These records confirm the medical certificates in that the 
veteran received a number of different diagnoses for various 
pulmonary disorders from the late 1960's to the mid-1970's.  
The veteran was hospitalized for a final time in January 
1976.  The final summary indicated that the veteran had been 
admitted with complaints of fever, cough, chest and back pain 
of one week duration.  His medical history was indicated to 
be a known case of pulmonary tuberculosis that had existed 
for several years and had been treated irregularly.  The 
veteran was treated with anti-tuberculosis medication and 
antibiotics.  Nine hours after admission, he developed apnea 
and hypotension.  Cardiac resuscitation was attempted, but 
failed.  At the time he died, diagnoses were pulmonary 
tuberculosis and bilateral bronchopneumonia.  The final 
summary listed diagnoses of fibrocaseous tuberculosis, 
bilateral pleural adhesion, pulmonary tuberculosis, bilateral 
bronchopneumonia, active liver congestion, 
cholecystolithiasis, congestion of the spleen, acute mucosal 
ulcers, nephrolithiasis, right hydronephrosis, focal acute 
tubular necrosis, and nodular hyperplasia of the liver.

At a hearing before the Board in June 2001, the appellant 
testified that the veteran had started to receive treatment 
for his pulmonary disorders in 1954.  However, she could not 
remember the physician's name.  She asserted that he had 
started treatment with a private hospital in the Philippines 
in 1970 and had submitted copies of these records to VA.  The 
appellant testified that she had started to live with the 
veteran in 1952 and he was experiencing lung problems at that 
time.  His symptoms included coughing, spitting blood, and a 
lot of phlegm.  The veteran's son testified that he was born 
in 1957.  He claimed that for as long as he could remember 
his father had coughed and spit up blood.  The son could not 
remember the names of the veteran's private physicians. 


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  It is 
recognized by the Board the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall of 
2000, after the statement of the case (SOC) was issued by the 
RO.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
3.102, 3.156(a), 3.159 and 3.326(a)).  Obviously, the RO did 
not have the opportunity to apply these provisions to the 
current case.  However, the development conducted by the RO 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107 (West 1991) as well as the 
new provisions of 38 U.S.C.A. § 5103A.  The RO also appears 
to have complied with notification requirements of 
38 U.S.C.A. § 5103A(b)(2) in its SOC of April 2000, to 
include the applicable criteria for entitlement to service 
connection, accrued benefits, and a discussion of its reasons 
and bases for denial.

The Board finds that all records pertinent to the claim of 
entitlement to service connection for the cause of the 
veteran's death in the possession of the Federal government 
have been obtained, to include service and VA medical 
records.  In addition, all identified private medical records 
have been associated with the claims file and the certificate 
of death clearly indicates the findings of the autopsy 
conducted in January 1976.  In addition, the appellant 
acknowledged at her hearing in June 2001 that she had 
obtained and submitted to VA all pertinent medical evidence 
dated since the late 1960's.  She indicated that she could 
not remember the names or addresses of the veteran's 
healthcare providers prior to the medical evidence she had 
submitted.  The appellant has requested a hearing before VA 
and such a hearing was provided to her in June 2001.  As this 
case deals with the cause of the veteran's death, a 
compensation examination is not warranted.

It is noted by the Board that the RO denied the claim for 
entitlement to service connection for the cause of the 
veteran's death on the basis that this claim was not well-
grounded under the provisions of 38 U.S.C.A. § 5107 that 
existed in April 2000.  The requirement that a claimant 
submit a well-grounded claim was eliminated by enactment of 
the VCAA.  However, a review of the SOC of April 2000 
indicates that remand to the RO for further consideration is 
not warranted.  While the RO technically determined that this 
claim was not well-grounded, its reasons and bases actually 
discussed the merits of the claim.  That is, the RO found 
that the medical evidence did not support any nexus between 
the veteran's military service and the cause of his death.  
This SOC also informed the appellant of the merits-based 
legal requirements to establish service connection for the 
cause of the veteran's death and she has consistently made 
merits-based arguments for such a finding in her written 
contentions and oral testimony.  As the RO has fully 
developed this claim and its reasons and bases actually 
address the merits of a medical nexus, remand for the 
issuance of a new SOC would serve no practical purpose to the 
appellant.

Finally, the United States Court of Appeals for the Federal 
Circuit (Circuit Court) in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, 00-7096, 00-7098 (Fed. Cir. Aug. 16, 2001), addressed a 
challenge to the validity of 38 C.F.R. § 3.22 (dependency and 
indemnity benefits for survivors of certain veterans rated 
totally disabled at time of death), as revised in January 
2000.  That regulation restricted the award of dependency and 
indemnity compensation (DIC) to survivors of deceased 
veterans to cases where the veteran (during his or her 
lifetime) had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. §  § 1318, or would have established 
such right but for clear and unmistakable error in the 
adjudication of the veteran's claim.  The January 2000 
amendment specifically rejects the holding of the United 
States Court of Appeals for Veterans Claims (Court) in Green 
v. Brown, 10 Vet. App. 111 (1997), that held the "entitled 
to receive" language contained in section 38 U.S.C.A. § 1318 
required a determination to be made as to whether a deceased 
veteran "hypothetically" would have been entitled to 
receive compensation for a totally disabling service-
connected disability for the requisite period of time.  See 
also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998).  Because the Circuit Court 
concluded that the revised regulation was inconsistent with 
another regulation, 38 C.F.R. § 20.1106, that interprets a 
virtually identical veterans benefits statute, 38 U.S.C.A. 
§ 1311(a)(2), and that VA failed to explain its rationale for 
interpreting these virtually identical statutes in 
conflicting ways, the regulation is remanded to VA for 
further consideration.  The Circuit Court further ordered 
that all cases currently before VA involving 38 C.F.R. § 3.22 
must be held in abeyance until a final determination was made 
in this matter.  

The Board finds that this decision is not applicable to the 
current case, as it is clear that the appellant's claim for 
dependency and indemnity compensation is based solely on the 
claim of service connection for the cause of death.  In 
multiple written contentions submitted by the appellant, she 
was clear in her intent to file a claim specifically under 
the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.312.  
In her original claim of June 1998, she wrote:

This has respectfully referred to the 
provisions of Title 38, Code of Federal 
Regulations, Section 3.312, as amended.

In view of the above law, this letter 
constitute my application for Dependency 
and Indemnity Compensation permitted by 
above law...

It is clear that the appellant did not intend or desire to 
file a claim for DIC under the provisions of 38 C.F.R. 
§ 3.22.  As the issue in this case does not concern 
entitlement to DIC under the provisions of 38 C.F.R. § 3.22, 
there is no authority under the decision in the NOVA v. VA to 
hold this matter in abeyance, and the Board is required to 
conduct appellate review at this time.

Based on the above analysis, and as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death.

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. §§  
1110, 1131 (West Supp. 2001); 38 C.F.R. §§  3.303, 3.304 
(2001).  Where active tuberculosis becomes manifest to a 
degree of ten percent disabling within three years of the 
separation from active service; or bronchiectasis, 
cardiovascular-renal disease, or nephritis become manifest to 
a degree of ten percent disabling within one year of 
separation; such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrance or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrance or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

Although a lay person is competent to testify as to his or 
her experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The autopsy from January 1976 indicates that the causes of 
the veteran's death were fibrocaseous tuberculosis, 
bronchopneumonia, hydronephrosis, nephrolithiasis, and 
ventricular hypertrophy and dilatation.  While the final 
summary of his hospitalization in January 1976 listed a 
number of disorders, the text of the summary indicated that 
the reasons for his hospitalization and death were pulmonary 
tuberculosis and bronchopneumonia.  Neither the veteran nor 
the appellant has ever directly alleged that his renal or 
cardiovascular disorders were related to his military 
service.  There is no objective medical evidence that the 
veteran suffered with any type of renal or cardiovascular 
disease or injury during military service or within one year 
of his separation in April 1949.  Based on the 
contemporaneous medical evidence from the veteran's military 
service and the one year after his separation, and in the 
absence of a competent medical opinion linking any renal or 
cardiovascular disorder to his military service, the Board 
finds that the preponderance of the evidence is against a 
finding that hydronephrosis, nephrolithiasis, and ventricular 
hypertrophy and dilatation are service-connected.

The lay evidence from the veteran and his superior indicate 
that in November 1944 he coughed up blood.  This episode 
would pre-date the veteran's recognized service and the 
provisions of 38 U.S.C.A. § 1154(b) would be inapplicable.  
However, the veteran reported similar symptoms occurring on 
the separation examination of May 1946.  The date of these 
symptoms was indicated to be October 1945 during his 
recognized service.  His surviving spouse indicates that the 
veteran suffered with pulmonary problems in 1952, which 
possibly could be within the presumptive period for active 
tuberculosis.  While VA must consider this evidence as 
probative regarding symptomatology, this lay evidence does 
not establish a diagnosis for the indicated symptoms or 
whether these symptoms were the result of an acute and 
transitory or a chronic disorder.  To establish whether the 
indicated symptoms were the result of a chronic disability, 
competent medical evidence is required.

A private physician indicated that he had examined the 
veteran in November 1944 and determined that he suffered with 
active tuberculosis.  As noted above, this period pre-dates 
the veteran's recognized military service and the provisions 
of 38 U.S.C.A. § 1154(b) could not be applied to this 
evidence.  In addition, this physician acknowledged that he 
did not have access to diagnostic studies, such as X-rays, 
that could substantiate this diagnosis.  Therefore, this 
medical opinion would not have the probative value of 
opinions based on diagnostic testing.  See 38 C.F.R. § 3.374 
(2001).  In fact, a subsequent medical examination of 
September 1945 found no disability associated with the 
veteran's lungs.

The veteran was given a separation examination in May 1946.  
While the exact meaning of the references to the chest X-ray 
taken in connection with this examination are unclear, the 
Board will resolve all doubt in the appellant's favor and 
interpret the abbreviations to indicate a finding of 
tuberculosis in the left lower lobe.  However, the actual 
physical examination found the veteran's lungs to be normal.  
This finding on X-ray of tuberculosis is also inconsistent 
with subsequent chest X-ray taken in August 1946 in 
connection with the veteran's reenlistment.  At that time his 
chest X-ray was negative and no abnormalities were found with 
his lungs.  At the time of his separation from this period of 
service in April 1949, another chest X-ray also failed to 
identify any disorder involving the lungs.  A 
reinterpretation of X-rays taken in early 1949 noted 
infiltrates in the lung fields, but did not identify these as 
a tuberculosis or any other type of lung disease.

Based on the above evidence, the Board finds that the 
preponderance of the most probative medical evidence is 
against a finding that the veteran incurred or suffered with 
active tuberculosis or any other chronic pulmonary disease 
during his military service.  While a physician indicated 
that a diagnosis for tuberculosis had been made in November 
1944, this was not corroborated by chest X-ray and predated 
recognized military service.  In addition, while the May 1946 
chest X-ray could be viewed as indicating active 
tuberculosis, this finding was not confirmed in X-rays of 
August 1946 and three different military X-rays in the first 
half of 1949.  On all examinations from September 1945 to 
April 1949, none of his examiners listed a diagnosis for 
tuberculosis or any other type of pulmonary disorder.  Thus, 
the Board must find that a chronic pulmonary disorder or 
disease was not evidenced during his recognized military 
service.

In August 1949, a private physician noted the findings from a 
recent chest X-ray and diagnosed pulmonary tuberculosis.  The 
veteran's symptoms were noted to be bloody expectoration.  
However, on VA examination in 1950 this diagnosis was not 
confirmed.  Based on a physical examination, chest X-ray, and 
negative results from laboratory testing of sputum; pulmonary 
tuberculosis was specifically ruled out and non-specific 
pneumonitis was diagnosed.  In fact, VA had the private chest 
X-ray of August 1949 reviewed by a radiologist who also found 
that this radiological study did not indicate active 
tuberculosis.  The radiologist concluded that the X-rays 
revealed non-specific pneumonitis and questionable 
bronchiectasis.  Based on this evidence, the Board finds that 
a preponderance of the medical opinions and diagnostic 
testing is against a conclusion that the veteran suffered 
with active tuberculosis in 1949 or 1950.

There is no diagnosis for pneumonitis in the service medical 
records.  In addition, there is no objective evidence that 
this condition existed until the August 1949 chest X-ray.  As 
indicated above, the veteran's lungs and chest X-ray of April 
1949 showed no abnormalities.  While reinterpretation of the 
chest X-rays from early 1949 noted infiltrates, these 
anomalies were not diagnosed as either pneumonitis or 
bronchiectasis.  It was noted by the private physician in 
August 1949 that the veteran's symptoms had begun in the 
month of August.  Thus, the contemporaneous medical evidence 
indicates that the pulmonary disorders that became 
symptomatic in August 1949 had not existed prior to that 
time.

There is no presumptive period for service connection for 
pneumonitis.  However, bronchiectasis is given a one year 
presumptive period if it develops symptoms that would warrant 
a 10 percent evaluation.  It appears that the diagnosis for 
bronchiectasis in 1950 was based in part on a review of the 
August 1949 chest X-ray.  Therefore, the Board will resolve 
any doubt on the matter of when bronchiectasis first 
manifested itself and find that it was first manifested on 
the chest X-ray of August 1949.  It is noted by the Board 
that the autopsy of January 1976 did not list bronchiectasis 
as a cause of the veteran's death and there is no medical 
opinion of record that indicates that this pulmonary disorder 
led or contributed to the veteran's death.  However, based on 
the following analysis, even assuming that such a medical 
nexus exists, service connection for bronchiectasis is not 
warranted.

The private physician indicated the veteran's pulmonary 
symptoms in August 1949 consisted of bloody expectoration.  
In preparation for his August 1950 VA pulmonary examination, 
the veteran indicated that his symptoms consisted of 
hoarseness, occasional cough, scanty expectoration that was 
thick and yellow in color, and an occasional rise in his 
temperature.  He claimed that sometimes he experienced marked 
weakness and marked dyspnea on exertion.  He denied having 
hemoptysis.  The only problems found on physical examination 
in September 1950 were slight abnormalities on palpation and 
percussion of the chest.  It is acknowledged by the Board 
that the veteran's surviving spouse and child have provided 
testimony on the veteran's pulmonary symptoms; however, it 
was indicated that they were not aware of the degree of 
symptomatology that existed prior to 1952.  Therefore, their 
testimony would have no probative value regarding the degree 
of symptomatology that existed within one year of the 
veteran's separation from the military in April 1949.

According to the rating criteria at 38 C.F.R. § 4.97, 
Diagnostic Code 6601, a ten percent evaluation for 
bronchiectasis is awarded when a veteran has an intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  The lay and medical 
evidence does indicate that the veteran suffered with a 
productive cough within the first year after his separation 
from the military in April 1949.  However, the only noted 
treatment given to the veteran was in August 1949.  His 
medical history was taken by VA in August or September 1950 
and he did not indicate he had received any further treatment 
for his pulmonary disorder.  As there is no objective 
evidence of record that the veteran underwent at least two 
acute infections that required the use of antibiotics, the 
contemporaneous symptomatology during 1949 and 1950 would not 
warrant a 10 percent evaluation under Diagnostic Code 6601.  
Therefore, presumptive service connection cannot be granted 
under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309.

Based on the above analysis, the Board finds that the most 
probative medical evidence does not establish that pulmonary 
tuberculosis or pneumonitis was incurred or aggravated during 
the veteran's military service or within the three year 
presumptive period following his separation in April 1949.  
While a liberal review of the medical evidence could be 
viewed as indicating that bronchiectasis existed from August 
1949, within the one year presumptive period, the medical and 
lay evidence reporting the veteran's pulmonary symptoms 
during this year does not establish that it existed to a 
degree of ten percent disabling under the appropriate 
diagnostic criteria.  There is no objective medical opinion 
of record that has linked any pulmonary disorder diagnosed 
during or soon after the veteran's military service with his 
causes of death in January 1976.  Finally, in reaching this 
decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Accrued Benefits.

The record shows that the veteran died on January [redacted], 1976.  
The appellant filed a claim for burial benefits with the 
submission of VA Form 21-530 (Application of Burial Benefits) 
on February 13, 1976.  On this form, and in subsequent VA 
forms and letters submitted between February 1976 and January 
1978 when the RO granted entitlement to burial benefits, the 
appellant and her family failed to discuss any claim or 
entitlement to accrued benefits.  The veteran had not been 
granted service-connection for any type of disability.  The 
first claim from the appellant for accrued benefits was 
received by VA in June 1998, more then two decades after the 
veteran's death.

According to 38 U.S.C.A. § 5121(c) (West 1991), an 
application for accrued benefits must be filed within one 
year after the date of death.  If a claimant's claim is 
incomplete at the time it is originally submitted, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no accrued benefits 
may be paid.

There is no indication in the material submitted by the 
appellant between January 1976 and June 1998 that she 
intended to file a claim for accrued benefits.  All her and 
her families' statements prior to June 1998 merely discussed 
reimbursement of burial expenses.  Therefore, the material 
received from the appellant and her family prior to June 1998 
did not express any desire or intent to file a claim for 
accrued benefits and VA's duty to notify her of the evidence 
required to complete such an application was not invoked.  As 
the veteran had not previously been awarded service 
connection for any type of disability and had no claims 
outstanding before VA at the time of his death, there could 
not be any implied claim for accrued benefits.

As the appellant did not file a claim for accrued benefits 
within one year of the veteran's death, her claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

